UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                          Airman First Class DERRICK M. BENNER
                                   United States Air Force

                                              ACM S32284

                                             26 August 2015

         Sentence adjudged 3 December 2014 by SPCM convened at Whiteman Air
         Force Base, Missouri. Military Judge: Shelly W. Schools (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 3 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Annie W. Morgan.

         Appellate Counsel for the United States: Colonel Kathrine E. Oler.

                                                  Before

                              ALLRED, TELLER, and MAYBERRY
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court